Memorandum: Per Curiam.
The landlords failed to establish an “ immediate, compelling necessity ” (Bent Regulation for Housing in New York City Defense-Rental Area, § 6, subd. [a], par. [6]; 10 Federal Register 11667) for the apartment presently occupied by the tenants. Such necessity “ imports more than desire or convenience ” and must be “ real, immediate and urgent.” (Rent Regulation for Housing with Official Interpretations, § 6, subd. [a], par. [6], Interpretation VTII, issued Jan. 10,1946.)
The final order and judgment should be unanimously reversed upon the law and facts, with $30 costs to the tenants, and petition dismissed, with appropriate costs in the court below.
MacCrate, MgCooey and Steinbrink, JJ., concur.
Order and judgment reversed, etc.